IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON
                                               No. 78225-8-1
                          Respondent,
                                               DIVISION ONE
 V.
                                               UNPUBLISHED OPINION
 BRIAN SWEIVEN,

                          Appellant.           FILED: April 15, 2019


       PER CURIAM-Brian Sweiven challenges the judgment and sentence imposed

following his guilty plea to one count of failure to register as a sex offender. His court-

appointed attorney has filed a motion to withdraw on the ground that there is no basis

for a good faith argument on review pursuant to RAP 15.2(i). Pursuant to State v.

Theobald, 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed.2d 493(1987), the motion to withdraw must:

       "[1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] A copy of counsel's brief should be
       furnished the indigent and [3] time allowed him to raise any points that he
       chooses;[4] the court—not counsel—then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly
       frivolous."

Theobald, 78 Wash. 2d at 185 (alterations in original)(quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Sweiven's counsel on appeal filed a brief with

the motion to withdraw. Sweiven was served with a copy of the brief and informed of

his right to file a statement of additional grounds for review. Sweiven did not file a

supplemental brief.
       No. 78225-8-1/2

                    The material facts are accurately set forth in counsel's brief in support of the

       motion to withdraw. The court has reviewed the briefs filed in this court and has

       independently reviewed the entire record. The court specifically considered the

     following potential issue raised by counsel:

                    Did the trial court err in denying Sweiven's request for an exceptional sentence
                    below the standard range?

                    The court also raised and considered the following potential issues:

                    1.     Does Sweiven's guilty plea meet constitutional and court rule
                           requirements for a valid guilty plea?

                    2.     Did Sweiven receive ineffective assistance of counsel regarding the
                           decision whether to plead guilty?

                    3.    Is Sweiven entitled to withdraw his guilty plea due to the belated
                          amendment of the information charging failure to register as a sex
                          offender?

                    The potential issues are wholly frivolous. Counsel's motion to withdraw is

     granted and the appeal is dismissed.



                    FOR THE COURT:




  C)


              ea.
 taltr)

0--4
               CG
   ti
   ,  C)
      vli      Ace
               Cr%
      1••••
    C3 cf"



                                                          2